Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,193,763  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 3/24/2022, is acknowledged and has been considered and a signed copy of the document is provided herewith   The IDS filed on 6/25/2021 was previously considered and a signed copy of said IDS was provided with the Office action mailed 12/29/2021.  However, the Application number was missing from the header of the document.  A copy of the document with the Application number included in the header is attached herewith.

	
Allowable Subject Matter
Claims 30-59 (30 claims) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments of the specification and claims, in response to the previous Office action, are effective in overcoming all objections and rejections set forth in the previous Office action.  The prior art does not teach nor renders obvious the presently claimed inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629